Per Curiam:

The court is inclined to regard the road petition as describing a road 50 feet wide by 3921/2 feet long running west from the initial point. So considered the petition is sufficient. The attempt to specify the width of the road did not vitiate it. Read*619ing all the provisions of the road law together the conclusion must be that the members of the board may themselves act as viewers without appointing anyone else for the purpose. When the commissioners appoint others as viewers such persons must be disinterested householders. The statute assumes that the commissioners will be qualified to act as viewers, and disqualification should be clearly pleaded to warrant an injunction against their proceeding under the statute. It is not alleged that the commissioners are pecuniarily interested in the land affected or that they will be personally advantaged by the laying out of the proposed road. The only facts stated showing disqualification are the premature survey and previous official action regarding the subject of a road through the plaintiff’s land.. These are not sufficient, and the court interprets the general charges of interest, prejudice, etc., as conclusions which the detailed facts do not sustain. The presumption is that after view the commissioners will act according to law and will determine the question of the public utility of the road according to the facts. Consequently the district court was right in sustaining the demurrer to the petition and its judgment is affirmed.